UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SEC File No. 000-52404 FORM 12b-25 NOTIFICATION OF LATE FILING oForm 10-Ko Form 20-Fo Form 11-KxForm 10-Qo Form N-SAR For the Fiscal Quarter Ended: September 30, 2009 oTransition Report on Form 10-K oTransition Report on from 20-K oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: NOTHING IN THIS FORM SHALL BE CONSTRUED TO IMPLY THAT THE COMISSION HAS VERIFIED ANY OF THE INFORMATION CONTAINED HEREIN. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A PART I - REGISTRANT INFORMATION ValueRich, Inc. Full Name of Registrant N/A Former Name if Applicable 1804 N. Dixie Highway, Suite A Address of Principal Executive Office (Street and Number) West Palm Beach, Florida 33407 City, State and Zip Code 1 PART II - Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject quarterly report on Form 10-Q will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. N/A PART III - NARRATIVE The Company has not been able to compile all of the requisite financial data and narrative information necessary for it to have sufficient time to complete its Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2009 without unreasonable effort or expense.The Form 10-Q will be filed as soon as reasonably practicable and in no event later than November 20, 2009. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: Joseph C. Visconti 370-3617 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify reports.x Yeso No 2 Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?o Yesx No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. ValueRich, Inc. (Name of Registrant as Specified in its Charter) Registrant has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 16, 2009 By: /s/ Joseph C. Visconti Joseph C. Visconti, President & Chief Executive Officer 3
